Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electric couple and the access panel of the battery tray must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant’s reference an adapter plate in line 3 and again in claim 6 making it unclear if there are different adapter plates and if Applicants intends to claim an adapter plate affirmatively in claim 1. Claims 2-7 depend from claim 1 and are rejected based on dependency.
2.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 6 fails to further limit claim 1.
3.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. “an electric couple” is not included in the disclosure and makes the claim unclear if Applicant intended to recite “an electric motor”. Claims 2-7 depend from claim 1 and are rejected based on dependency.
4.	Claim 1 recites the limitation "the electric motor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Devreese et al. (US 11,247,548) in view of Maguire (US PG Pub. 2015/0079454).
[Claim 1] Regarding claim 1, Devreese discloses an electric vehicle, comprising: a transfer case (Devreese is exemplary and has several gear housings such as 106, 114, 124 which couple the differential to an electric motor) coupled to an axle (20-22) via a driveshaft (Vehicle drivetrains conventionally use shafts to transmit torque and FIGS 1-5 show different drivetrain orientations with shafts such as 210 and 212); an electric couple (It is unclear from the drawings what the electric couple looks like or how it functions, transfer cases conventionally include electronics to control modes and provide the driver with the mode information) coupled to the transfer case via an adapter plate (Devreese is exemplary and illustrates in the embodiment of FIG 6, a plate 392 mounted between the motor and the gear housing which can be used to couple any desired drivetrain components); an electric motor (102) configured to power rotation of the axle (FIGS 1-6 illustrate the motors driving the axles) wherein the adapter plate couples an output shaft of the electric motor to an input shaft of the transfer case (Devreese, FIG 6 is exemplary and the input and outputs can be reversed or substituted with gearing);
-However, Devreese fails to disclose inter alia a tray and a battery coupled to the top side of the tray.
-Nevertheless, Maguire discloses various battery tray arrangements and each having a tray in FIGS 1-6.
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed for Devreese to have shown the battery enclosure (tray) associated with its electric vehicle (2) but is taught nevertheless by Maguire in FIGS 1-6.
-Regarding the limitations: the tray coupled to a frame of the vehicle and located between the frame and the ground and located between at least two frame rails of the frame (Maguire FIG 1 shows a tray with a battery coupled to the tray and it would be obvious to couple this tray to the vehicle frame and side rails of Devreese in light of the Maguire reference) the tray having a top side and a bottom side opposite the top side (Maguire FIGS 2-3); the battery electrically connected to the electric motor (Maguire illustrates the battery 114 electrically connected to the motor 104).


    PNG
    media_image1.png
    843
    753
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    859
    690
    media_image2.png
    Greyscale


[Claim 2] Regarding claim 2, Devreese/Maguire disclose the electric vehicle of claim 1, wherein the axle comprises a front axle of the vehicle and the driveshaft comprises a first driveshaft where the transfer case is coupled to a rear axle of the vehicle via a second driveshaft and the electric motor is configured to power rotation of the rear axle of the vehicle (Devreese, FIG 2 shows an example with electric powered front and rear axles joined by gearboxes which act in the same manner as a drive shaft by transferring rotational energy. FIG 1 shows an example with a drive shaft 72).
[Claim 3] Regarding claim 3, Devreese/Maguire disclose the electric vehicle of claim 1, wherein the tray comprises a moveable access panel (Maguire FIG 3 illustrates access panel 330). 
[Claim 4] Regarding claim 4, Devreese/Maguire disclose the electric vehicle of claim 1, wherein the driveshaft is coupled to the axle via an axle housing or center differential (Devreese, FIG 1 is an example with the drive shaft 72 connected to the rear differential).
[Claim 5] Regarding claim 5, Devreese/Maguire disclose the electric vehicle of claim 1, wherein the axle is a solid axle (Devreese, FIG 6 illustrates a solid axle).
[Claim 6] Regarding claim 6, Devreese/Maguire disclose the electric vehicle of claim 1, comprising the adapter plate (Devreese is exemplary and illustrates in the embodiment of FIG 6, a plate 392 mounted between the motor and the gear housing which can be used to couple any desired drivetrain components).
[Claim 7] Regarding claim 7, Devreese/Maguire disclose the electric vehicle of claim 1.
-However, they fail to recite wherein the tray is coupled to the transfer case. Nevertheless, it would have been obvious to modify the combination in light of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) because the transfer case is a suitable support for a tray.
[Claim 8] Regarding claim 8, Devreese/Maguire disclose the electric vehicle of claim 1. -However, it fails to disclose wherein the electric motor comprises a permanent magnet electric motor or an alternating current (AC) induction motor.
-Nevertheless, Maguire paragraph [0015] discloses the motor 104 using AC current and can be used with the motors of Devreese as a matter of substitution of known parts).
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Devreese to have an AC motor as taught by Maguire in order to increase the vehicle’s utility beyond DC current.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES M DOLAK/Primary Examiner, Art Unit 3618